TXZEATIWDRNEY            GENERAL
                              OF TEXAS
                              Auslw 11.
                                      TExas


    honOr8ble P.W.Winter
    county Attcrney
    Jim Ho= county
    Hebbronvllle, Texas
    mir Sir:                     opinion Wo. o-4318
                                 Ret  Would 8 person convicted under Article
                                      480a, Vernon's Annotated Pen81 Code,
                                      thereby forfeit hi8 huntizg license
                                      sxitl huntins rights under Article 893,
                                      Penal Code0
                 Thl8 is in Feeponrreto your request for our opinion 8nswer-
    lng the above question. you say you have 8 a8de pending wherein the
    questionwfll be r8ised 8nd you seek our advice 88 to whether conviction
    of ViO~tiOtl of &tide $808, Vernon18 kUlOt8ted   Penal Code would result
    in forfeiture of huntlxq liaen8es 88 authorized and required by Article
    893 oi the Penal code of this State.
                 The lest official revl8lon of the Penal Code of Taxas ~8s
    effective on Septeiier 1, 1925. It aontalned Article 893 88 8 part
    of Tftle 13 %ffenses AgainrrtPublic Property”   and w88 incorporatedin
    Chapter 6 ofi88ld title, *Game, Fish 8nd Oysters", said Article 893
    X%8ds 88 fOiiOW8t
                    'Any person convlated of vlol8tinS 8ny provl-
         slon of the Same laws of this State sh811 thereby
         8UtCUlKktiC8l’ly forfeit his license for 88id 8e88On.
         Any 8uah parrron80 aonvlcted of vlol8tlnS the g8me
         laws 8h8ll not be entitled to reaelve from the St8te
         e'liaense to hunt for one yeer issaedlately   folloulng
         the d8te of his COtWiCtlOn#    8nd It ehall be unlawful
         for 8ny person who la convicted of violatin& 8ny of
         the provisions of the S8me 18wu of thle Stste to pur- I
         chase or possess 8 huntInS llaense for 8 period of
         one ye8r lamedlately following date of such conviction;
         and it 8h811 8180 be unl8wful for 8ny peivon con-
         vlcted of viol8ting m      of the Same laws of this State
         to hunt with 8 Sun In this State for e period of one ~
         year immediatelyfollowing date of such aonvlction.
                      personVlOl8tlttg
                 "ditty                w   Of the prO~lSlOn8
         of this (IcMtlOnsh8ll be deemed gulltyof a mlsde-
         me8nor 8nd upon aonvlatlon 8h811 be fined in any sum
         not lrS8 th8n one hundred ($100.00) doller8, nor more
         th8ntwohundmd    (&!C@.~) dollsrs."
                 Qttriavestig8tlgndoes not disclose that thb above mtiOle
~ ,'!'~.,'~
         been amgmd&in @rq manner since the codiiicstionOf the st8tuta8
.,.
 ;,'i.:.,~~rerred
             to ebove.
Ronorable P.W. Rlnter,      Page 2     mm                   O-4318
_    -


              Vermonta Annotated Pen81 Code Artiole 4808 ~88 p8ssed
by the Legl618eUn, 8ubrequent to the 8dOptiOn Of the l&i Pen81 Code.
It lt8S enacted by the Forty-firsttig1818tUN 8t its Second Called
&sslon,~and 1s offlCl8lly Printad 8s Chapter 3, page 4 of the Oeneral
L8W8  0s the Forty-first b&!l8tUl'8,  Second and ThM   Called Settsions,
1929.   As the 88me la relatively rhort, we quote In f'ullt

         "An Act prohibiting the shooting or dlsch8rging of 8ny
                      pi8tOi or firearm0s any kind in or SiOng
                .gtttt,
                 or 8~088 8ny public road In this State; and
                 pX'e8cribing8 penalty theZ%fOr.
         "Be it enacted by the Legi818tWe of the State Of

                "Section 1. Any person who shoots or discharges
         any gun, pl8tol or firearm 3.n on, 81Ow or 8Cro8S 8ny
         publle ro8d ln thls State sh8il be fined not more than
         ~bldlY?d~118l-8.
                "SEC. 2. The f8Ct that many person8 are now
         dlscharglng fire8~~1 along and 8cro8s public roads In
         this State, thereby endangeringthe lives and safety
         0s persons rightfully on said roada oreates 8n emer-
         gency requlrlng th8t the Constltutlon81Rule requiring
         8 bill to be read on three seper8te days be 8u8pended
         8nd said Rule 18 hereby 8uspended and that this Act
         take effect immediately,and it 1s so enacted."
            In the c8se or ffallowayv. State 125 Tex. Cr. R. 524, 69
S.W.’ (2d89, there Is 8 dl8eWlOn of the ef#ect.8nd 8ppliO8tion of
ArticleQ93, Penal Code. I 18 pointed out in the opinion 0s the court
Of crimb81 Appeals that 8 ViOl8tiOn  Of 8ny Of the g8me bWS Of thl8
State 8utom8ticallyforfeits the llcenee of the guilty party; th8t such
forfeiture he8 no place in the j*ent    0s conviction r0r the offense or
ViOl8ting the Bame l8U8.
             We find nothlng ln 8ny pirtlon 0s Vern&n's Penal Code, Artlalc
4808, nor in the 0rricial Acts 0s the Party-first Legislature, supr8, to
Indicate that the Legl8lature intended such 8et to b8 denomltded    as 0
"provision 0s the game laws 0s this State". It 1s obvlous'thatmany per-
sons might shoot or discharge gun67 platols or other fire&m6     "in, on,
81Onp;and 8ClWSB" public roads In &hi8 etate without any of +em beinp; ln
pursuit 0s game.
             It is Our opinion that mere conviction for shooting 8
8crosa a publia road in violation of Vernon's Pen81 Code, Article 4K
(Acts Forty-firstLeg., svpra), would not bring 8bOUt a~&rfelture of
the hunting licenee of the dimfhnt; that such offense .lsnot 8 vfol8tlon
;iokhe game 18~8, and therefore Article 893, Penal Code, has no appllca-
     .
                                     A>
' Roiorlble P.W.   Winter,   paSe3                                  O-4318




                                       Yours very truly
                                       Al’l’ORWI3Y   OZNFSAL OF TRXAS
                                       By   8/   Rcnj8ml.nwood811
                                                 Renj8mln wood811
                                                 Aaelstant
  BWtmptwo


  APPROVRD JAR 21, 1942
  8/ Grover Seller8
  FIRST ASSISTAWT
  ATTQRRSY GENRRAL



  APPROVRDOPINIORCOWITTEEBY          B/BWBCRA-




                                                                i